DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 11/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
A phone call was made to the applicant, Michael Lang, on 11/18/2021 to obtain a species election which was not elected in the response filed on 11/09/2021. The applicant elected oligosaccharide as the prebiotic of claim 4, oligomeric proanthocyanidins (OPC) as the proanthocyanidin of claim 8, chlorogenic acid as the phenolic acid of claim 10, and azaelic acid as the additive of claim 13.

Claim Objections
Claim 13 objected to because of the following informalities: The claim recites “azalic acid” however “azalic” is presumed to be spelled “azelaic” unless the applicant can show that azalic acid is different than the “azelaic acid” referred to.


Double Patenting


Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22 When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).   In the instant case, claim 25 has identical wording to claim 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a prebiotic, a polyphenol and a phenolic acid and in certain cases more particularly oligosaccharides, proanthocyanidins, protocatechuic acid, chlorogenic acid, azelaic acid and cranberry extract. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature based products recite a prebiotic, a polyphenol and a phenolic acid and in certain cases more particularly oligosaccharides, 
The claims only recite the nature based products which are naturally found within living organisms. For instance proanthocyanidin’s are chemical compounds found in fruit or flowers, oligosaccharides are carbohydrates or saccharide polymers found within plants, polyphenols are micronutrients that naturally occur in plants and phenolic acids claimed so broadly can also be compounds which are produced and come from plants. Chlorogenic acid and azelaic acid are found naturally within fruit and grains. These compounds may also be synthesized in a lab however the comparison is still to the closest natural counterparts when deciding if the nature-based product limitation is any different than what is found in nature. 
 Most of these compounds claimed are plant extracts. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the additional elements which only further limit the amount of the nature-based component, the specific type of the nature-based component or claiming wherein the topical composition modulates the in vitro growth of at least one commensal bacterium present on the skin of an animal by at least 100% after approximately 24 hours of application does not limit the composition to a physical manifestation of a specific practical application and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
Step 2 B evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for the application to skin is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: SaNogueira, 01-2018, (US20180000721A1), Pilant, 07-2017, (US20170202769A1), Wilson, 07-2017, (US20170189325A1), Chiou, 07-2017 (US20170189320A1) and Hines, 06-2017, (US20170172911A1).
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunois (US20130183255).
Regarding claims 1-2 and 4, Saunois discloses a composition for topical external use and which can be applied to an animal (see 101), which comprises a prebiotic (see claim 10), polyphenols (see abstract) and galic acid (see abstract), which is a phenolic acid. 
Regarding claim 1, the “topical composition for application to skin of an animal, wherein the skin comprises at least one commensal bacteria” is an intended use of the composition and the evaluation of the patent eligibility is on the composition and its structural components. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art composition is structurally the same as the claimed composition.  Therefore, the prior art composition would be capable of performing the claimed intended use if applicant’s invention functions as claimed.
Regarding claim 2, the topical composition which comprises the prebiotic, polyphenol and phenolic acid would have the same activity as claimed in the instant invention for modulating skin activity 24 hours after application because the combined referenced art would have the same components (polyphenol, phenolic acid and prebiotic) and would meet the same structural limitations of the invention thus having the same functional properties. 

Regarding claims 5 and 8, Saunois specifically discloses wherein the term polyphenol refers to phenolic acids and more specifically OPC (oligomeric proanthocyanidins) (see 0011-0014).
Regarding claim 10, Saunois discloses that the caffeic acid may be present in the esterfied form, for example with quinic acid with which it forms chlorogenic acid (see 0043).
Regarding claim 11, Saunois discloses that the composition further includes a moisturizing active agent, emollients, colorants, and a fragrance (see claim 10, 0028 and 0101).
Regarding clam 12, Saunois discloses wherein the composition further comprises antioxidants (see claim 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Castiel (WO2009141544A2) in view of Cuvea (from IDS “Antimicrobial activity of phenolic acids against commensal, probiotic and pathogenic bacteria, Research in Microbioligy, Vol 162, Issue 5, June 2010, Pages 372-382).
Castiel’s general disclosure is to use of berry extracts for treating dryness of keratin materials (see abstract).
Regarding claims 1-6, 8-9 and 22-28, Castiel teaches a composition which can be applied to the skin (page 2, para 11-12) and wherein the composition is comprised of an effective amount of berry extract, specifically cranberries (see abstract and bottom of page 2) and teaches the composition can include prebiotics selected from oligosaccharides and more specifically fructooligosaccharide (see page 8, near bottom, and page 9, at top).
Casteil also teaches the composition to contain polyphenols as active ingredients (see bottom of page 8).  
Regarding claim 11, Casteil teaches the composition to contain moisturizing active agents (see page 9, para. 4 and 5) and emulsifiers (see page 7 last para.)
Casteil does not specifically teach the phenolic acid in the composition.
Cuvea’s general disclosure is to a report on phenolic acids which can play a role in fighting pathogenic bacteria (see abstract).
Cuvea teaches that phenolics are recognized as direct antioxidants (see introduction) and the growth of S. aureus and C. albicans was inhibited by phenolic acids, specifically protocatechuic acid (see materials and methods and abstract) and wherein the inhibition of growth may not affect the growth of commensal bacteria (see Fig 2). Cuvea also teaches wherein the protocatechuic acid was effectively used in ranges from 250 ug/ml to 1000 ug/ml (see table 1) which would encompass the instant range of 0.3 mg/ml to 0.6 mg/ml.
Regarding claim 1, the “topical composition for application to skin of an animal, wherein the skin comprises at least one commensal bacteria” is an intended use of the composition and the evaluation of the patent eligibility is on the composition and its structural components. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art composition is structurally the same as the claimed composition.  Therefore, the prior art composition would be capable of performing the claimed intended use if applicant’s invention functions as claimed.
Regarding claim 2, the topical composition which comprises the prebiotic, polyphenol and phenolic acid, more specifically the cranberry extract, fructooligosaccharide and protocatechuic acid would have the same activity as claimed in the instant invention for modulating skin activity 24 hours after application because the combined referenced art would have the same components and would meet the same structural limitations of the invention thus having the same functional properties. 
Regarding claims 7 and 23-24 and 26-28, the combined prior art does not specifically teach the concentration of cranberry extract or fructooligosaccharide in the composition.
However it would have been obvious at the effective filing date to a person of ordinary skill in the art to combine the teachings of Cuvea with Casteil to create the instant invention because Cuvea teaches that the phenolic acid, protocatechuic acid is beneficial for inhibiting the growth of bacteria while not affecting commensal bacteria and combining it with Casteil’s invention would create a composition which could act to treat dry skin and inhibit the growth of pathogenic bacteria. It would have further been obvious to optimize the specific amounts of each ingredient because each would have a different recognized result-effective variable and would also have different ranges of activity depending on the concentration in which it is optimized. For instance the protocatechuic acid, already known to inhibit pathogenic bacteria would have a different working concentration than the fructooligosaccahride prebiotic or polyphenols within the composition. Also Cuvea teaches different working concentrations through routine and conventional serial titration methods (see Fig. 2) and teaches wherein the maximum concentration tested was 3000-5000 fold higher than the concentrations generally used for commercial antibiotics (see Results and Discussion 3.1). Thus it would have been obvious to serially titrate the working active ingredients to find the instantly obtained working concentrations because it is routine and conventional to do so as exemplified and discussed by Cuvea.
 Also as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
There would have been a reasonable expectation of success in arriving at the instant invention because oligosaccharides used as a prebiotic and proanthocyanidins, especially protocatechuic acid from cranberry extract for use in inhibiting pathogenic bacteria are both exemplified in cosmetic compositions and optimizing the concentrations to combine them into a single composition at the instantly taught ranges would have been prima facie obvious for the reasons discussed above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Castiel (WO2009141544A2) in view of Cuvea (from IDS “Antimicrobial activity of phenolic acids against commensal, probiotic and pathogenic bacteria, Research in Microbioligy, Vol 162, Issue 5, June 2010, Pages 372-382) as applied to claims 1-9, 11-12 and 22-28 above, and further in view of US National Library of Medicine (https://medlineplus.gov/druginfo/meds/a603020.html).
Casteil and Cuvea teach the composition comprising a prebiotic, polyphenol and phenolic acid as discussed in the above rejections however do not specifically teach the additive azelic acid of claim 13.
The US National Library of Medicine teaches that azelaic acid usually comes as a gel, foam and a cream which can be applied to the skin and is used for decreasing redness and swelling of skin and works by killing bacteria that infects pores (see “why is medication prescribed”, page 1).
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to include azaelic acid in the composition taught by Casteil and Cuvea because azaelic acid not only kills bacteria that causes acne but can also reduce redness and swelling of the skin.
There would have been a reasonable expectation of success in creating the instant invention with combing the prior art teachings from Casteil, Cuvea and the US National Library of Medicine because each combined piece of art teaches the prebiotic and pathogenic bacteria inhibiting properties of the composition and combing each into a single composition would have been prima facie obvious for the reasons discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           

/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655